DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uosaki et al. (US 2009/0137729) in view of Diem et al. (US 2009/0126603) and Domenech et al. (US 2011/0185683).
Regarding claims 1 and 5-6, Uosaki discloses film comprising at least one layer, wherein the layer comprises a LLDPE (paragraph 0010) and a polyethylene wax having a density of 0.895 to 0.980 g/cc (paragraph 0030), wherein the amount of wax is not particularly restricted but more specifically 0.01 to 10 parts by weight (paragraphs 0191). It is noted that Uosaki does not disclose nonpolar wax, however, given that the wax of Uosaki is not functionalized and Uosaki does not disclose wax being polar, it is noted that the wax of Uosaki is nonpolar. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Uosaki fails to disclose the properties of polyethylene wax.
Diem discloses wax and polymer formulations comprising nonpolar polyethylene wax such as Licowax PE130 or Licowax PE 190 to obtain sufficient mechanical strength such as hardness and modulus of elasticity (paragraphs 0009, 0010, 0014, 0029, 0122-0125) wherein the wax has viscosity of 50 to 30000 mpas at 140 C. Given that Diem discloses the same wax as disclosed in the present specification such as Licowax PE130 or Licowax PE 190, it is clear that the wax of Diem would have the same properties as claimed in present claims.
It would have been obvious to one of ordinary skill in the art to use the specific wax of Diem in the film of Uosaki to obtain sufficient mechanical strength such as hardness and modulus of elasticity.
Uosaki in view of Diem does not disclose Ziegler-Natta catalyzed LLDPE having a crystallinity from about 40 to about 50%.
Domenech discloses barrier films comprising Ziegler Natta catalyzed LLDPE such as DOELEX 2045 S to obtain larger crystals for desirable barrier properties (paragraphs 0027). Given that Domenech discloses the same LLDPE as disclosed in the present specification, it is clear that the LLDPE of Domenech would have the same properties as claimed in present claim.
It would have been obvious to one of ordinary skill in the art to use the specific LLDPE of Domenech in the layer of Uosaki in view of Diem to obtain larger crystals for desirable barrier properties. 
Regarding claim 2, Uosaki in view of Diem and Domenech discloses the film of claim 1, wherein the polymer component comprises blend of LLDPE and HDPE (paragraphs 0010-0011).
Regarding claims 8-9, Uosaki in view of Diem and Domenech discloses the film of claim 1, wherein given that the film of Uosaki in view of Diem and Domenech discloses the same composition as claimed in present claim, it is clear that the film of Uosaki in view of Diem and Domenech would have the same properties as claimed in present claims.
Regarding claim 10, Uosaki in view of Diem and Domenech discloses the film of claim 1, wherein the film is single film, i.e. monolayer film, (paragraph 0205).

Response to Arguments

Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant argues that none of Diem’s examples actually use Licowax PE 130 and Licowax PE 90 and there is absolutely no teaching or suggestion in Diem that these specific waxes can be used to obtain improved mechanical strength. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, it is noted that the wax of Diem is used to obtain sufficient mechanical strength and Licowax PE 130 and Licowax PE 90 are the examples of nonpolar polyethylene waxes in Diem, therefore, it is noted that Diem discloses wax and polymer formulations comprising nonpolar polyethylene wax such as Licowax PE130 or Licowax PE 190 to obtain sufficient mechanical strength such as hardness and modulus of elasticity.
Applicant argues that Diem is not analogous art because it is not reasonably pertinent to the problem of improved and decreased oxygen transmission rate. Applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Diem is, therefore, a reasonably pertinent reference, because it teaches nonpolar polyethylene wax such as Licowax PE130 or Licowax PE 190 to obtain sufficient mechanical strength such as hardness and modulus of elasticity, which is a function especially pertinent to the invention at hand.
Applicant argues that the present invention shows unexpected and superior result and when reading the present invention as a whole, it would not been obvious to arrive at the invention when considering Uosaki in view of Diem. However, it is noted that the data is not persuasive given that the data is not commensurate in scope with the scope of the present claim given that the examples disclose specific types and amounts of polyethylene and wax while present claim recites any type and amount of a ZN catalyzed lldpe having crystallinity from 40 to 50% and any non polar polyethylene wax having a density of 0.955 or greater, acid value of 5 or less, saponification value of 5 or less and amount between 10 to 30 wt%. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Applicant argues that the rejection is improper because the Office relies on information gleaned solely from Applicant’s specification in combining Uosaki with Diem and Domenech. Further, applicant argues that when reading Uosaki as a whole, a person of ordinary skill in the art would have no motivation to consult Diem and implant its LLDPE. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, it is noted that Diem teaches nonpolar polyethylene wax such as Licowax PE130 or Licowax PE 190 to obtain sufficient mechanical strength such as hardness and modulus of elasticity, therefore, it would have been obvious to one of ordinary skill in the art to use the specific wax of Diem in the film of Uosaki to obtain sufficient mechanical strength such as hardness and modulus of elasticity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIR SHAH/Primary Examiner, Art Unit 1787